The assessor of the city and county of San Francisco filed a petition in the court below in the matter of the estate of Henry Pichoir, deceased, praying an order directing the executor of the will of said deceased to pay certain taxes for the fiscal year 1899-1900, which had been assessed by said assessor against the personal property of said estate. The executor answered, and for partial defense showed that the property assessed included a considerable valuation of the bonds of sundry railroad and otherquasi public corporations in this state, which bonds are secured by mortgage or deed of trust on the properties, respectively, of the several corporations issuing the same; and that the encumbered property has been or will be in each instance assessed to the owner thereof without deduction on account of the mortgage debt. The executor claimed that he should not be required to pay the tax assessed on said bonds. The court sustained a demurrer to his answer, and ordered the executor to pay the full amount of the taxes demanded by the assessor. The question involved is the same as that considered in the opinion rendered in Germania TrustCo. v. San Francisco, ante, p. 589, this day filed; and for the reasons there stated the order is reversed, with directions to the court below to overrule the demurrer to the executor's answer. *Page 617